C) Duplicate Original

Case 2:21-cr-00404-SB Document1 Filed 08/13/21 Page 1of26 Page ID#:1
C1 Original

ec,
a

   
 

CLE Dit
RKUS.DSTRICTCOURT |

 

P
ne

AO 91 (Rev. 11/11) Criminal Complaint (Rev. by USAO on 3/12/20)

UNITED STATES DISTRICT COURT

  

 

 

 

 

« LODGED
CLERK, U.S, DISTRICT COURT
08/13/2021 Row the
Central District of California

 

 

 

CENTRAL PsTEN CALIFORNIA
BY: DEPUTY

 

 

United States of America

V.
Case No. 2:21-mj-03769-Duty-1

ANTHONY CHAVEZ, HECTOR MERCED
PARRA, and DIEGO CESAR CASILLAS

Defendants

CRIMINAL COMPLAINT BY TELEPHONE
OR OTHER RELIABLE ELECTRONIC MEANS

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the date of August 12, 2021 in the county of Los Angeles in the Central District of California, the

defendants violated:
Offense Description

Possession with intent to distribute

Code Section
controlled substances

21 U.S.C. § 841(a)(1)
This criminal complaint is based on these facts

Please see attached affidavit.

Continued on the attached sheet.
/s/ Jared Blevens

Complainant's signature

 

 

 

 

Jared Blevens, Special Agent
Printed name and title
Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by telephone.
, () f7 7
Date: _f L, 3S Zar 2 Lf _e—— Cor —_—<—..
v4 ° ( SY Judge’s signature
Hon. Jacqueline Choolijan, U.S. Magistrate Judge
Printed name and title

 

 

City and state: _Los Angeles, California

AUSA: Solomon Kim (x2450)
Case 2:21-cr-00404-SB Document1 Filed 08/13/21 Page 2 of 26 Page ID #:2

AFFIDAVIT

I, Jared Blevens, being duly sworn, declare and state as

follows:
I. INTRODUCTION
i. I am an investigative or law enforcement officer of
the United States within the meaning of 18 U.S.C. § 2510(7). I

am empowered to conduct investigations of, and to make arrests
for, federal felony offenses enumerated in 18 U.S.C. § 2516.

2. Iam a Special Agent (“SA”) of the Drug Enforcement
Administration (“DEA”) and have been so employed since January
2020. I am currently assigned to the Los Angeles Field Division
(“LAFD”), Riverside District Office (“RDO”), in Riverside,
California, and my responsibilities include investigating large-
scale drug trafficking organizations operating in the Southern
California area and elsewhere.

3. During the course of my employment, I have received
approximately 300 hours of specialized training at the DEA
Academy in Quantico, Virginia, on drug identification, detection,
and interdiction; money laundering techniques; conspiracy
investigations; and asset identification, seizure, and
forfeiture. During the academy, I was also trained on wire and
electronic interceptions including relevant equipment. I am
certified by the California State Attorney General’s Office in
the practical, technical, and legal aspects of court-ordered
wiretaps per California Penal Code Section 629 et seq.

4, I have participated in drug investigations, which have

included the use of confidential sources and undercover officers,
Case 2:21-cr-00404-SB Document1 Filed 08/13/21 Page 3o0f26 Page |ID#:3

physical surveillance, electronic surveillance, the execution of
search and arrest warrants, dialed number recorders (pen
registers), telephone toll analysis, the arrests of drug
traffickers, and the analysis of seized records, physical
evidence, and taped conversations. Over the course of my
employment as a law enforcement officer, I have participated in
investigations that involve one or all of the following crimes:
possession, distribution, possession with intent to distribute,
and manufacture of controlled substances. I have assisted in the
execution of multiple search warrants and have spoken with
defendants, confidential informants, and other witnesses who have
extensive knowledge of large-scale narcotics trafficking
organizations. In addition, I have spoken with other experienced
narcotics investigators concerning the methods and practices of
drug traffickers. I have also reviewed electronically
intercepted communications and consulted with other law
enforcement and legal personnel regarding the legal bases for the
application and use of wire interceptions.

5. Based on my training and experience, my conversations
with other law enforcement personnel, and my own participation in
this investigation, I have become familiar with the criminal
activities of individuals involved in drug trafficking
organizations, including drug manufacturing, drug distribution,
and money laundering. I am also aware of the tactics and methods
employed by such individuals to avoid detection by law
enforcement, including the use of multiple wireless telephones,

pre-paid cellular telephones, cloned communication devices, debit
Case 2:21-cr-00404-SB Document1 Filed 08/13/21 Page 4of26 Page ID #:4

calling cards, public pay telephones, counter-surveillance
techniques, false or fictitious identities, coded and ambiguous
language in conversations, multiple vehicles, and vehicles with
concealed compartments. I am aware that drug traffickers drop or
switch telephones and/or telephone numbers frequently to thwart
law enforcement investigation of their criminal activities. I am
further aware that drug traffickers use wireless telephones
subscribed in the names of other individuals, often times their
spouses or other family members, to avoid law enforcement
detection. Based on my training and experience, I have found
that it is common for narcotics traffickers to obtain, maintain,
and use firearms in order to protect their narcotics and
narcotics proceeds and that the cell phones they use have high
call volume from a variety of telephone numbers.

II. PURPOSE OF AFFIDAVIT

6. This affidavit is made in support of a criminal
complaint against Anthony CHAVEZ (“CHAVEZ”), Hector Merced Parra
(“PARRA”), and Diego Cesar Casillas (“CASTLLAS”) for violation
of 21 U.S.C. § 841(a) (1): Possession with Intent to Distribute a
Controlled Substance.

7. This affidavit is also made in support of an
application for a warrant to search the following digital
devices seized on August 12, 2021 (collectively, the “SUBJECT
DEVICES”), in the custody of the DEA, in Riverside, California,

as described more fully in Attachment A:
 

Case 2:21-cr-00404-SB Document1 Filed 08/13/21 Page 5of26 Page ID#:5

a. A blue Motorola phone, model number
XT20434TYPEMAE21, IMEI 352801342189755, found in CASILLAS’s
lexus (SUBJECT DEVICE 1);

b. A black iPhone 11 Pro Max in a black rubber case,
found on CASILLAS’s person (SUBJECT DEVICE 2);

on A dark blue Motorola phone, model number
XT20434TYPEMAR21, IMEI 352801342688293, found in CHAVEZ’s
residence at 3033 Wilshire Bivd. #610, Los Angeles, California
90010 (“CHAVEZ’s Residence”) (SUBJECT DEVICE 3);

d. A grey T-Mobile iPhone, with a screen protector,
without a case, found in CHAVEZ’s Residence (SUBJECT DEVICE 4);

e, A blue T-Mobile iPhone, without a screen
protector or case, found in CHAVEZ’s Residence (SUBJECT DEVICE
5);

f. A green iPhone with a screen protector, with a
clear rubber case, found in CHAVEZ’s Residence (SUBJECT DEVICE
6);

g. A red T-Mobile iPhone with words “ (PRODUCT) RED”
on the back of the phone, without a case or screen protector,
found in CHAVEZ’s Residence (SUBJECT DEVICE 7); and

h. A red T-Mobile iPhone with words “(PRODUCT) RED”
on the back of the phone, with a clear rubber case, without a
screen protector, found in CHAVEZ’s Residence (SUBJECT DEVICE
8).

8. The requested search warrant seeks authorization to
seize evidence, fruits, or instrumentalities of violations of 21

U.S.C. § 841 (a) (1) (distribution and possession with intent to
Case 2:21-cr-00404-SB Document1 Filed 08/13/21 Page 6 of 26 Page ID #:6

distribute controlled substances) and 21 U.S.C. § 846
(conspiracy and attempt to distribute and possess with intent to
distribute controlled substances) (the “Subject Offenses”), as
described more fully in Attachment B. Attachments A and B are
incorporated herein by reference.

9. The facts set forth in this affidavit are based upon
my personal observations, my training and experience, and
information obtained from various law enforcement personnel and
witnesses. This affidavit is intended to show merely that there
is sufficient probable cause for the requested complaint and
search warrant, and does not purport to set forth all of my
knowledge of or investigation into this matter. Unless
specifically indicated otherwise, all conversations and
statements described in this affidavit are related in substance
and in part only.

IIT. SUMMARY OF PROBABLE CAUSE

10. On July 15, 2021, Anthony Chavez (“CHAVEZ”) sold and
delivered approximately 1,000 counterfeit Oxycodone pills to me,
a DEA agent, acting in an undercover (“UC”) Capacity. Following
the deal, members of the DEA Riverside District Office (“RDO”)
followed CHAVEZ back to his residence at 3033 Wilshire Blvd.
#610, Los Angeles, California 90010 (“CHAVEZ’s Residence”) .1

1i. On July 30, 2021, CHAVEZ sold and delivered

approximately 2,000 counterfeit Oxycodone pills to me, again

 

1 The pills were submitted to the Southwest Laboratory in
Vista, California on July 15, 2021, and are currently awaiting
analysis. Based on my training and experience, and my knowledge
of the investigation, I suspect the pills contain fentanyl.
 

Case 2:21-cr-00404-SB Document1 Filed 08/13/21 Page 7 of 26 Page ID#:7

acting in a UC capacity. RDO agents again followed CHAVEZ after
the transaction, and observed him enter unit 610 specifically,
CHAVEZ’s Residence. ?

1. On August 12, 2021, members of the RDO executed a
federal search warrant at CHAVEZ’s Residence after viewing CHAVEZ
enter his apartment with PARRA and CASILLAS. During the search
of Chavez’s Residence, law enforcement seized: (1) approximately
15,000 counterfeit Oxycodone pills wrapped in cellophane; (2) an
additional quantity of what appeared to be counterfeit Oxycodone
pills; (3) a brick-like package of powder weighing approximately
one kilogram that was packaged in a manner consistent with drug
trafficking; (4) approximately 500 grams of substance that field
tested positive for methamphetamine; (5) a money counter; and (6)
an undetermined amount of purple powder that is suspected to be
cocaine or fentanyl.3? A search of CHAVEZ’s Residence, CASILLAS’s
person, and CASILLAS’s car (to which CASTLLAS consented) also
revealed the SUBJECT DEVICES, which were seized and are currently
in DEA custody.

Iv. STATEMENT OF PROBABLE CAUSE
2. Based on my review of law enforcement reports and

records, recorded transactions, my observations during

 

2 The pills were submitted to the Southwest Laboratory in
Vista, California on July 30, 2021, and are currently awaiting
analysis. Based on my training and experience and my knowledge
of the investigation, I suspect the pills contain fentanyl.

3 The brick-like package and the purple powder were not
field tested due to the possibility and associated dangers that
the packages may contain fentanyl. The substances seized from
Chavez's Residence have been submitted to the DEA laboratory for
further analysis.
Case 2:21-cr-00404-SB Document1 Filed 08/13/21 Page 8 of 26 Page ID#:8

surveillance, conversations with other law enforcement officers,
and my training and experience, I learned the following:

A. introduction to a Confidential Source

3. In July 2021, I received information from a DEA SA
regarding a confidential source (“CS”)4 that had contacts with
drug traffickers operating in the Southern California area.
After speaking with the CS, I learned the following:

a. The CS knew an individual near Los Angeles that,
according to the CS, bought and sold large quantities of
counterfeit Oxycodone and cocaine. I spoke directly to the CS
and he/she agreed to introduce me by telephone to this
individual, who I later identified as CHAVEZ.

b. The CS sent me several screenshots he/she had
taken of text message conversations with CHAVEZ, as well as
screenshots of CHAVEZ’s social media accounts. The screenshots
showed photographs of Ziploc bags containing pills that I
recognized, based on my training and experience, as counterfeit
Oxycodone. The screenshots also showed photographs of CHAVEZ,
as well as brick-like packages of a substance that I recognized

as cocaine based upon my training and experience.

 

“ The CS is currently signed up with and working for the
O'Fallon Police Department (O’Fallon, Illinois). The CS also
has a DEA handler in Illinois who has stated that he has proven
reliable over the course or other transactions. Throughout
his/her work with O’ Fallon PD, the CS has been used to initiate
and prosecute cases. The CS is working with O’Fallon Police
Department due to drug-related charges, in which he is a
defendant. He has not been promised any specific benefit at
this time. The CS has the following felony convictions:
conspiracy to distribute cocaine, robbery of government
property, and brandishing a firearm during a crime of violence,
all in 2001.
 

Case 2:21-cr-00404-SB Document1 Filed 08/13/21 Page 9 of 26 Page ID#:9

Cc. On Monday, July 12, 2021, I instructed the CS to
give my telephone number ending in 6255, a recorded line I used
to act in an undercover (“UC”) capacity, to CHAVEZ. The CS
informed me that he/she gave CHAVEZ that number and told CHAVEZ
to expect a call from me. The CS also provided a screenshot of
his/her conversation with CHAVEZ showing that he/she informed
CHAVEZ I would be paying $6 per pill and that I wanted a

quantity of 500-1000 pills.

 

 

B. Undercover Conversations with CHAVEZ to Set Up First
Deal
4, On July 12, 2021, acting in an undercover capacity, I

contacted CHAVEZ from my telephone number ending with 6255. I
contacted CHAVEZ at the number the CS had provided as CHAVEZ’s
number. Based on my conversation with the CS, I knew that the CS
had given my undercover number to CHAVEZ and represented to
CHAVEZ that I was a potential buyer of counterfeit Oxycodone and
cocaine. This was my first conversation with CHAVEZ, but I knew
that it was CHAVEZ because the CS had told him to call me “Ballin
Ass Jay.” During the first phone call with CHAVEZ, he asked me,
“This is ‘Ballin Ass Jay,’ right?”. Also, I knew I was speaking
with CHAVEZ because he referenced specific details about
quantities and prices that the CS had told him I wanted.

5. Between July 12, 2021, and July 15, 2021, I had
several conversations and text message exchanges with CHAVEZ.
This ultimately led to an agreement for CHAVEZ to deliver
approximately 1,000 counterfeit Oxycodone pills at a price of $6

per pill for a total of $6,000.
Case 2:21-cr-00404-SB Document1 Filed 08/13/21 Page 10 of 26 Page ID #:10

6. On July 13, 2021, I again spoke to CHAVEZ. During
this conversation, I asked CHAVEZ if he was available to meet. on
Thursday, July 15, 2021. CHAVEZ responded, “Yes, sir. How many
do you need?” TI told CHAVEZ I wanted the “bigger order” of what
the CS had told him I wanted. I knew that the CS had told CHAVEZ
I wanted between 500-1000 pills so my reference to the “bigger
order” was in reference to 1000 pills. I chose to speak to
CHAVEZ in vague terms because I know it is common for drug
traffickers to avoid using direct language that they believe is
incriminating and I wanted to represent to CHAVEZ that I was an
experienced drug trafficker.

7. On July 14, 2021, the night before the deal was
scheduled to take place, CHAVEZ messaged me and asked for an
address where I wanted to meet. I provided CHAVEZ with the
address of a Planet Fitness gym located at 2057 Rancho Valley
Dr., Pomona, California. CHAVEZ told me that he needed the

address ahead of time because he planned to travel by Uber.

 

c. Conversations with and Delivery of Pills from CHAVEZ
on July 15, 2021.
8. On July 15, 2021, I received a text message from

CHAVEZ in which he sent me a new address for the meeting. The
new address was 3850 Grand Ave., Chino, California. CHAVEZ
informed me, by text message, that he wanted to meet there
because he had to go to Party City. I verified on the map that
there was a Party City at that location. I replied by text
message, agreeing to meet CHAVEZ at that location. We had

previously agreed to meet at 11:00 a.m.
Case 2:21-cr-00404-SB Document1 Filed 08/13/21 Page 11of26 Page ID #:11

9. At approximately 10:38 a.m., CHAVEZ sent me a text
message to inform me that he was about ten minutes away from the
newly agreed-upon location. I arrived at the location in a black
Mercedes Benz at about 10:52 a.m. and called CHAVEZ when I
arrived. During this phone call, CHAVEZ told me that he was at
Party City and that “you’ll see me. I am wearing a red shirt, a
backpack, and black pants.”

10. At approximately 10:54 a.m. I saw CHAVEZ walking
through the parking lot near Party City and I called him on the
phone so that I could direct him towards my car. I recognized
the individual as CHAVEZ from previous photos I had seen of hin,
and he was wearing a red shirt, a backpack, and black pants just
as he had described himself. I got out of my car and told CHAVEZ
that I was wearing a blue shirt. Once I confirmed that he saw me
and was walking towards me, I ended the call.

i. At approximately 10:55 a.m., I greeted CHAVEZ with a
handshake in the parking lot.5 I knew it was CHAVEZ based on
pictures of him that I have seen on social media, his voice, and
our conversation that referenced our previous phone calls and
text messages. CHAVEZ and I both entered my car. CHAVEZ opened
a blue gift bag containing a Ziploc bag with approximately 1,000
counterfeit Oxycodone pills. CHAVEZ told me that he knows
“they’re hitting right now out there,” which I understood, based

upon my training and experience and knowledge of the

 

° At the time of the meeting and transaction, I was wearing
an audio recording device, which was turned on. Nearby DEA
agents captured photos of CHAVEZ and the initial meeting. DEA
Airwing maintained and captured video surveillance of CHAVEZ
during the beginning of the meeting.

10
Case 2:21-cr-00404-SB Document1 Filed 08/13/21 Page 12 of 26 Page ID #:12

investigation, to be a reference to the popularity and demand of
the pills in the Midwest. I know that CHAVEZ mentioned “out
there” because I had told him that these pills were going to one
of my buyers in the Midwest.

12. CHAVEZ then removed a handful of the pills from the
Ziploc bag to show me their quality. I saw that the pills were
cleanly pressed and were individually marked “M-30.” I know from
my training and experience that this marking is a reference to
the potency of a pill used by legitimate pharmaceutical
companies. CHAVEZ assured me that “they hit good, and they look
good,” which I understood to again be a reference to their
quality. I know from my training and experience that the
counterfeit Oxycodone pills are often illegally manufactured and
pressed with fentanyl.

13. I handed CHAVEZ an envelope that contained $6,000 and
told him that the money was all there and that he was free to
count it if he wanted. I opened the envelope and showed CHAVEZ
that the payment was all in $100 dollar bills and told him that
it was “all Benji’s.” I referenced the term “Benji” as a slang
term for $100 dollar bills as they contain the image of Benjamin
Franklin. CHAVEZ took the envelope and exited the car shortly
thereafter.

14. DEA investigators, with the assistance of DEA Airwing,
maintained surveillance of CHAVEZ as he shopped within Bath &
Bodyworks and Target. They then observed him travel via Uber to
CHAVEZ’s Residence, which we later identified as the Wilshire

Apartments.

11
Case 2:21-cr-00404-SB Document1 Filed 08/13/21 Page 13 of 26 Page ID #:13

15. The pills I purchased in an undercover capacity from
CHAVEZ were sent, on July 15, 2021, to the Southwest Laboratory
in Vista, California for analysis and I am currently awaiting
receipt of the laboratory report of that analysis.

D. Conversations with and Delivery of Pills from CHAVEZ

on July 30, 2021.

16. On July 21, 2021, CHAVEZ sent me a text message asking
me to call him. I called CHAVEZ; he wanted to follow up
regarding the pills from the July 15, 2021, deal. CHAVEZ asked,
“what did your people say, how they look though?” and then
reassured me that “the quality is good too of how it hits.”
CHAVEZ then asked, “when do you think you're going to need more
again?”

17. I told CHAVEZ that I would likely buy pills the
following Thursday (July 29, 2021). CHAVEZ asked if I would need
the same amount or more. We ultimately agreed that CHAVEZ would
sell me 1,000 pills for $6,000 and another 1,000 pills would be
loaned and an additional $6,000, which would be paid at a later
date.

18. On July 28, 2021, I contacted CHAVEZ to change the
date of the deal and told CHAVEZ that, instead, I wanted to “link
early Friday if that’s good for u.” I used the term “link” as
Slang for meet. I then told CHAVEZ that I wanted to meet ‘over
in that same area as last time.”

19. I called CHAVEZ on the evening of July 29, 2021, to
confirm that our new date for the deal was still in place for the

next day, July 30. CHAVEZ confirmed that it was.

12
Case 2:21-cr-00404-SB Document1 Filed 08/13/21 Page 14 of 26 Page ID #:14

20. On the morning of July 30, 2021, CHAVEZ sent me a
text message asking for a specific address to complete our deal.
I told CHAVEZ that “There’s a winco on the other side of the
freeway I’1ll post up over there somewhere” and then texted CHAVEZ
an address of “90 rio Rancho rd Pomona.” I used the term “post
up” as slang for arriving at a location and waiting. CHAVEZ said
he would be there at about 10:30 a.m.

21. At approximately 10:34 a.m., CHAVEZ sent me a text
message to tell me that he had arrived. I told him I would be
there in about fifteen or twenty minutes. He then sent me a text
message to tell me that he was “in front of the winco.” At the
same time, DEA RDO members observed CHAVEZ outside of the Winco
Foods.

22. I arrived at Winco Foods at approximately 10:53 a.m.
and called CHAVEZ once I arrived. I left my vehicle so I could
try to locate CHAVEZ. Once I saw him, I directed him to where I
was within the parking lot and hung up the call when I confirmed
that he saw me.

23. CHAVEZ walked towards me and we greeted each other
with a handshake in the parking lot. CHAVEZ then followed me to
my vehicle and we got in. CHAVEZ opened up his backpack and
removed a black and pink gift bag from the Mama por Dios
restaurant, which contained two Ziploc bags of 1,000 pills each.
CHAVEZ confirmed that there were 2,000 pills and I then handed
him $6,000. CHAVEZ then left my vehicle and walked towards Winco

Foods.

13
Case 2:21-cr-00404-SB Document1 Filed 08/13/21 Page 15 of 26 Page ID #:15

24, RDO agents, with the assistance of DEA Airwing,
observed CHAVEZ enter a gold Honda CRV. Based on CHAVEZ’s
actions from the July 15, 2021, deal, RDO agents suspected that
this vehicle worked for Uber, Lyft, or another taxi or rideshare
service. Investigators maintained continuous surveillance on the
CRV until it parked on the street in front of CHAVEZ’s Residence.

25. Investigators observed CHAVEZ walk from the vehicle
into the Wilshire Apartment’s building lobby. Another DEA
Special Agent, SA Matthews, had been waiting for CHAVEZ in the
lobby, and SA Matthews walked into the elevator with CHAVEZ,
where he and CHAVEZ were the only occupants. SA Matthews then
observed CHAVEZ exit the elevator on the sixth floor and turn
into the hallway before entering unit 610. Another DEA Special
Agent, SA McLaughlin, entered the Wilshire Apartments shortly
thereafter to photograph the lobby and the location of unit 610.

E. Identification of Anthony CHAVEZ

26. A search of (323) 448-6935 through a law enforcement
database, the number for CHAVEZ passed to me by the CS, and which
CHAVEZ first used when speaking to me, revealed an individual
associated with that number known as Anthony CHAVEZ. The address
listed for the same individual was 7615 Walnut Dr., Los Angeles,
California, and a California driver’s license with number
F1376009. A query of the California Department of Motor Vehicles
provided a driver’s license photo of CHAVEZ. I was able to
confirm his identify based on photographs that I’ve seen of

CHAVEZ provided by the CS, from CHAVEZ’s social media, and from

14
Case 2:21-cr-00404-SB Document1 Filed 08/13/21 Page 16 of 26 Page ID #:16

my encounters with CHAVEZ. The CS also confirmed CHAVEZ’s
identity from the driver’s license photograph.

EF. Signing and Activation of Federal Warrant Providing

Historic and Prospective Cell-Site Information for
CHAVEZ’ s Phone

27. On July 23, 2021, the Honorable Shashi H.
Kewalramani, United States Magistrate Judge, Central District of
California, signed Order No. 5:21-MJ-00495. The court order
authorized agents to obtain historical and prospective cell-site
information concerning the approximate location of CHAVEZ’s
AT&T telephone number (323) 448-6935.

28. On July 26, 2021, I started receiving GPS information
for CHAVEZ’s cell phone number. From that date, and through the
present date, I identified that a majority of the GPS location
pings were for latitude 34.0627 and longitude 118.2869 with an
uncertainty factor of 16m. I plotted the location ona map and
discovered that the cell phone location was in or near the 3033
Wilshire apartments, CHAVEZ’s Residence.

29, On the morning of July 30, 2021, I checked the GPS
location for CHAVEZ’s phone. Throughout the course of the
morning and up until approximately 9:30 a.m., CHAVEZ’s phone was
located at or near CHAVEZ’s Residence. The GPS pings then showed
CHAVEZ traveling, until 10:18 a.m., from the area at or near the
SUBJECT PRESMISES to a location at latitude 34.0268 and longitude

~117.7712 with an uncertainty factor of 719m. I plotted this

 

6 An uncertainty factor can be understood as the “margin of
error” for the location of the cell-site location information; a
smaller number for an uncertainty factor is determined to be
more accurate whereas a larger number for an uncertainty factor
is determined to be less accurate.

15
Case 2:21-cr-00404-SB Document 1 Filed 08/13/21 Page 17 of 26 Page ID #:17

location and it showed CHAVEZ in the vicinity of Winco Foods
where CHAVEZ provided me with approximately 2,000 pills in
exchange for $6,000 and a commitment to pay another $6,000 later.
The GPS pings then showed defendant traveling and returning to a
location at or near CHAVEZ’s Residence.

G. Events Leading up to and Occurring on August 12, 2021

30. On August 4, 2021, I made a phone call to CHAVEZ to
discuss an outstanding debt from our last deal and the details
for a future deal. CHAVEZ assured me that he could get the
pills in whatever quantity I desired. After our phone calli, I
sent a text message to CHAVEZ to ask him about getting a better
price when purchasing in larger quantities. CHAVEZ responded
that the price could be “5 bucks 10 plus 4bucks 20 plus.” I
understood this to mean that if I purchased more than 10,000
pills then the price would be $5 dollars per pill and if I
purchased more than 20,000 pills the price would be $4 dollars
per pill.

31. I texted CHAVEZ the next day and told him that “i got
56 coming out. That’s six for the last one and 50 for ten of
those.” This message implied to CHAVEZ that I would have
$56,000 dollars with $6,000 of that cash allotted to cover the
outstanding debt from the July 30 deal and an additional $50,000
dollars for ten thousand pills. I knew that CHAVEZ understood
what I meant because he responded, “Sounds good bro Ilmk [let me
know] when u want to do it.”

32. On August 9, 2021, CHAVEZ and I spoke on the

telephone. During the call, CHAVEZ told me he wanted to make

16
Case 2:21-cr-00404-SB Document1 Filed 08/13/21 Page 18 of 26 Page ID #:18

sure we were on the same page regarding quantities and asked,
“You've got fifty to spend, right?” I understood this as CHAVEZ
confirming that I would have $50,000 dollars to buy pills in
addition to the $6,000 I had previously owed him.

33. During the call, CHAVEZ again asked to confirm the
numbers and I explained that “you told me I was going to get
them at five dollars each, so that’s ten thousand [pills] .”
CHAVEZ responded that my math was correct. CHAVEZ confirmed
that he was bringing ten thousand pills and then told me that
“I’m going to front you a couple.” I understood this to mean
that CHAVEZ would “front” or loan me several thousand pills in
addition to the ten thousand that I would pay at a later date.

34. On August 10, 2021, the Honorable Sashi H.
Kewalramani, United States Magistrate Judge, Central District of
California, signed Order No. 5:21-MJ-00521, allowing for the
search of CHAVEZ’s Residence, including any digital devices
seized therein.

35. On August 11, 2021, I sent a text message to CHAVEZ to
tell him that I would be in the area of West Covina, California
on August 12, 2021. I asked CHAVEZ if he wanted to meet and
complete the deal then and he responded that he did.

36. On August 12, 2021, I messaged CHAVEZ at approximately
11:56 a.m. to confirm that he still wanted to meet. CHAVEZ and
I agreed to meet between the hours of 1:30 and 2:00 p.m.

37. At approximately 1:56 p.m., I called CHAVEZ because
it was near the time that we had agreed to meet. When CHAVEZ

answered, he informed me that it was taking him longer than

17
 

Case 2:21-cr-00404-SB Document1 Filed 08/13/21 Page 19 of 26 Page ID #:19

expected because he was waiting “for the ones I’m supposed to
front you.” I understood this to mean that CHAVEZ was waiting
on the delivery of an additional amount of pills that he would
be providing me when we would meet. CHAVEZ assured me that
“They’re bringing them right now though, they’re going to be
here in like, ten minutes.”

38. Approximately 10 minutes later, at around 2:08 p.m.,
two DEA SAs conducting surveillance of CHAVEZ’s Residence saw
CHAVEZ leave his apartment and take the elevator to the lobby.
At approximately 2:22 p.m., the same two DEA agents saw CHAVEZ
and two other individuals, later identified as CASILLAS and
PARRA, carrying a couple of small bags, enter CHAVEZ’s
Residence. Within this time, CHAVEZ sent a text message to me
to inform me that he was “just counting them up about to be on
the way in 10.” I understood CHAVEZ’s message to mean that he
was separating the pills into known quantities and preparing the
pills for delivery.

39. At approximately 2:25 p.m., DEA Special Response Team
(“SRT”) conducted a knock and announce to execute the search
warrant on CHAVEZ’s Residence. Upon entry, SRT members
apprehended CHAVEZ and CASILLAS, while PARRA was observed
jumping off the balcony. PARRA was subsequently apprehended and
was found hiding in an outdoor location on the fifth floor of
the apartment building.

40. At the same time, an additional SRT member outside of
the apartment discovered approximately 15,000 counterfeit

Oxycodone pills wrapped in cellophane on the sidewalk. This

18
Case 2:21-cr-00404-SB Document1 Filed 08/13/21 Page 20 of 26 Page ID #:20

package is believed to have been tossed by PARRA as he was
escaping the apartment.

Al. After CHAVEZ, PARRA, and CASILLAS were detained and
the area secured, all three were Mirandized and interviewed
regarding the events that took place. All three said that they
were meeting up for lunch. None of them provided any
information or admitted knowledge of the pills found on the
street or the drugs and drug-related paraphernalia found within
CHAVEZ'’s Residence, as discussed directly below.

42. The search of CHAVEZ’s Residence revealed: (1) an
additional quantity of what appeared to be counterfeit Oxycodone
pills; (2) a brick-like package of powder weighing approximately
one kilogram that was packaged in a manner consistent with drug
trafficking; (3) approximately 500 grams of substance that field
tested positive for methamphetamine; (4) a money counter; and
(5) an undetermined amount of purple powder that is suspected to
be cocaine or fentanyl.?7 A search of CHAVEZ’s Residence,
CASTLLAS’s person, and CASILLAS’s car (to which CASILLAS
consented) also revealed the SUBJECT DEVICES, which were seized
and are currently in DEA custody.

V. TRAINING AND EXPERIENCE ON DRUG OFFENSES

43. Based on my training and experience and familiarity

with investigations into drug trafficking conducted by other law

enforcement agents, I know the following:

 

’ The brick-like package and the purple powder were not
field tested due to the possibility and associated dangers that
the packages may contain fentanyl. The substances seized from
Chavez's Residence have been submitted to the DEA laboratory for
further analysis.

19
 

Case 2:21-cr-00404-SB Document1 Filed 08/13/21 Page 21o0f 26 Page ID #:21

a. Drug trafficking is a business that involves
numerous co-conspirators, from lower-level dealers to higher-
level suppliers, as well as associates to process, package, and
deliver the drugs and launder the drug proceeds. Drug
traffickers often travel by car, bus, train, or airplane, both
domestically and to foreign countries, in connection with their
illegal activities in order to meet with co-conspirators,
conduct drug transactions, and transport drugs or drug proceeds.

b. Drug traffickers often maintain books, receipts,
notes, ledgers, bank records, and other records relating to the
manufacture, transportation, ordering, sale and distribution of
illegal drugs. The aforementioned records are often maintained
where the drug trafficker has ready access to them, such as on
their cell phones and other digital devices.

Cc. Communications between people buying and selling
drugs take place by telephone calls and messages, such as e-
mail, text messages, and social media messaging applications,
sent to and from cell phones and other digital devices. This
includes sending photos or videos of the drugs between the
seller and the buyer, the negotiation of price, and discussion
of whether or not participants will bring weapons to a deal. In
addition, it is common for people engaged in drug trafficking to
have photos and videos on their cell phones of drugs they or
others working with them possess, as they frequently send these
photos to each other and others to boast about the drugs or

facilitate drug sales.

20
 

Case 2:21-cr-00404-SB Document1 Filed 08/13/21 Page 22 of 26 Page ID #:22

d. Drug traffickers often keep the names, addresses,
and telephone numbers of their drug trafficking associates on
their digital devices. Drug traffickers often keep records of
meetings with associates, customers, and suppliers on their
digital devices, including in the form of calendar entries and
location data.

e. Individuals engaged in the illegal purchase or
sale of drugs and other contraband often use multiple digital
devices.

VI. TRAINING AND EXPERIENCE ON DIGITAL DEVICES

44. As used herein, the term “digital device” includes the
SUBJECT DEVICES.

45. Based on my training, experience, and information from
those involved in the forensic examination of digital devices, I
know that the following electronic evidence, inter alia, is
often retrievable from digital devices:

a. Forensic methods may uncover electronic files or
remnants of such files months or even years after the files have
been downloaded, deleted, or viewed via the Internet. Normally,
when a person deletes a file on a computer, the data contained
in the file does not disappear; rather, the data remain on the
hard drive until overwritten by new data, which may only occur
after a long period of time. Similarly, files viewed on the
Internet are often automatically downloaded into a temporary
directory or cache that are only overwritten as they are
replaced with more recently downloaded or viewed content and may

also be recoverable months or years later.

21
 

Case 2:21-cr-00404-SB Document1 Filed 08/13/21 Page 23 of 26 Page ID #:23

b. Digital devices often contain electronic evidence
related to a crime, the device’s user, or the existence of
evidence in other locations, such as, how the device has been
used, what it has been used for, who has used it, and who has
been responsible for creating or maintaining records, documents,
programs, applications, and materials on the device. That
evidence is often stored in logs and other artifacts that are
not kept in places where the user stores files, and in places
where the user may be unaware of them. For example, recoverable
data can include evidence of deleted or edited files; recently
used tasks and processes; online nicknames and passwords in the
form of configuration data stored by browser, e-mail, and chat
programs; attachment of other devices; times the device was in
use; and file creation dates and sequence.

om The absence of data on a digital device may be
evidence of how the device was used, what it was used for, and
who used it. For example, showing the absence of certain
software on a device may be necessary to rebut a claim that the
device was being controlled remotely by such software.

d. Digital device users can also attempt to conceal
data by using encryption, steganography, or by using misleading
filenames and extensions. Digital devices may also contain
“booby traps” that destroy or alter data if certain procedures
are not scrupulously followed. Law enforcement continuously
develops and acquires new methods of decryption, even for

devices or data that cannot currently be decrypted.

22
 

 

 

Case 2:21-cr-00404-SB Document1 Filed 08/13/21 Page 24 of 26 Page ID #:24

46. Based on my training, experience, and information from
those involved in the forensic examination of digital devices, I
know that it can take a substantial period of time to search a
digital device for many reasons, including the following:

a. Digital data are particularly vulnerable to
inadvertent or intentional modification or destruction. Thus,
often a controlled environment with specially trained personnel
may be necessary to maintain the integrity of and to conduct a
complete and accurate analysis of data on digital devices, which
may take substantial time, particularly as to the categories of
electronic evidence referenced above.

b. Digital devices capable of storing multiple
gigabytes are now commonplace. As an example of the amount of
data this equates to, one gigabyte can store close to 19,000
average file size (300kb) Word documents, or 614 photos with an
average size of 1.5MB.

47. The search warrant requests authorization to use the
biometric unlock features of a device, based on the following,
which I know from my training, experience, and review of
publicly available materials:

a. Users may enable a biometric unlock function on
some digital devices. To use this function, a user generally
displays a physical feature, such as a fingerprint, face, or
eye, and the device will automatically unlock if that physical
feature matches one the user has stored on the device. To
unlock a device enabled with a fingerprint unlock function, a

user places one or more of the user’s fingers on a device’s

23
Case 2:21-cr-00404-SB Document1 Filed 08/13/21 Page 25 of 26 Page ID #:25

fingerprint scanner for approximately one second. To unlock a
device enabled with a facial, retina, or iris recognition
function, the user holds the device in front of the user’s face
with the user’s eyes open for approximately one second.

b. In some circumstances, a biometric unlock
function will not unlock a device even if enabled, such as when
a device has been restarted or inactive, has not been unlocked
for a certain period of time (often 48 hours or less), or after
a certain number of unsuccessful unlock attempts. Thus, the
opportunity to use a biometric unlock function even on an
enabled device may exist for only a short time. I do not know
the passcodes of the devices likely to be found in the search.

Cc. The person who is in possession of a device or
has the device among his or her belongings is likely a user of
the device. Thus, the warrant I am applying for would permit
law enforcement personnel to, with respect to any device that
appears to have a biometric sensor and falls within the scope of
the warrant: (1) depress Anthony CHAVEZ’s, Hector Merced
PARRA’s, and Diego Cesar CASILLAS’s thumb- and/or fingers on the
device(s); and (2) hold the device(s) in front of Anthony
CHAVEZ's, Hector Merced PARRA’s, and Diego Cesar CASILLAS’s face
with his or her eyes open to activate the facial-, iris-, and/or
retina-recognition feature.

d. Other than what has been described herein, to my
knowledge, the United States has not attempted to obtain this

data by other means.

24
Case 2:21-cr-00404-SB Document1 Filed 08/13/21 Page 26 of 26 Page ID #:26

VII. CONCLUSION
48. For all of the reasons described above, there is
probable cause to believe that CHAVEZ, PARRA, and CASILLAS have
violated 21 U.S.C. § 841(a)(1): Possession with Intent to
Distribute a Controlled Substance. There is also probable cause
that the items to be seized described in Attachment B will be

found in a search of the SUBJECT DEVICES described in Attachment

A.

Attested to by the applicant in
accordance with the requirements
of Fed. R. Crim. P. 4.1 by
telephone on this L9Anday of
August, 2021.

G \? 7
_ — A _

FER WONORREEE oo CHOOLIJAN
ITED STATES MAGISTRATE JUDGE

25
